Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 1 of 16 Page ID #:192




    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 YAYA BANGOURA,                               Case No. 2:19-cv-08838-MWF (GJSx)
   12               Plaintiff,                     STIPULATED PROTECTIVE
                                                   ORDER1
   13        v.
                                                   The Hon. Michael W. Fitzgerald
   14 G2 SECURE STAFF, LLC; G2
      SECURED STAFF, LLC; DELTA                    Trial Date:         6/8/2021
   15 AIRLINES, INC. AKA DELTA
      AIRLINES,
   16
                Defendants.
   17
   18
   19        1.     A. PURPOSES AND LIMITATIONS
   20        Discovery in this action is likely to involve production of confidential,
   21 proprietary or private information for which special protection from public
   22 disclosure and from use for any purpose other than prosecuting this litigation may
   23 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   24 enter the following Stipulated Protective Order. The parties acknowledge that this
   25 Order does not confer blanket protections on all disclosures or responses to
   26
   27        1
              This Stipulated Protective Order is substantially based on the model
   28 protective order provided under Magistrate Judge Gail J. Standish's Procedures.
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 2 of 16 Page ID #:193




    1 discovery and that the protection it affords from public disclosure and use extends
    2 only to the limited information or items that are entitled to confidential treatment
    3 under the applicable legal principles.
    4            B. GOOD CAUSE STATEMENT
    5            This action is likely to involve production of confidential, proprietary, or
    6 private information, including, but not limited to, confidential, proprietary, and/or
    7 private documentation for which special protection from public disclosure and from
    8 use for any purpose other than prosecuting or defending this case may be warranted.
    9 Such confidential and proprietary materials and information consist of, among other
   10 things, confidential business or financial information, information regarding
   11 confidential business practices, or other confidential research, development, or
   12 commercial information (including information implicating privacy rights of third
   13 parties), information otherwise generally unavailable to the public, or which may be
   14 privileged or otherwise protected from disclosure under state or federal statutes,
   15 court rules, case decisions, or common law. Accordingly, to expedite the flow of
   16 information, to facilitate the prompt resolution of disputes over confidentiality of
   17 discovery materials, to adequately protect information the parties are entitled to keep
   18 confidential, to ensure that the parties are permitted reasonable necessary uses of
   19 such material in preparation for and in the conduct of trial, to address their handling
   20 at the end of the litigation, and serve the ends of justice, a protective order for such
   21 information is justified in this matter. It is the intent of the parties that information
   22 will not be designated as confidential for tactical reasons and that nothing be so
   23 designated without a good faith belief that it has been maintained in a confidential,
   24 non-public manner, and there is good cause why it should not be part of the public
   25 record of this case.
   26            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
   27              The parties further acknowledge, as set forth in Section 12.3, below, that this
   28 Stipulated Protective Order does not entitle them to file confidential information
        16645664.1:10468-0107
                                                     -2-
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 3 of 16 Page ID #:194




    1 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
    2 and the standards that will be applied when a party seeks permission from the court
    3 to file material under seal.
    4            There is a strong presumption that the public has a right of access to judicial
    5 proceedings and records in civil cases. In connection with non-dispositive motions,
    6 good cause must be shown to support a filing under seal. See Kamakana v. City and
    7 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
    8 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
    9 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
   10 require good cause showing), and a specific showing of good cause or compelling
   11 reasons with proper evidentiary support and legal justification, must be made with
   12 respect to Protected Material that a party seeks to file under seal. The parties’ mere
   13 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
   14 without the submission of competent evidence by declaration, establishing that the
   15 material sought to be filed under seal qualifies as confidential, privileged, or
   16 otherwise protectable—constitute good cause.
   17            Further, if a party requests sealing related to a dispositive motion or trial, then
   18 compelling reasons, not only good cause, for the sealing must be shown, and the
   19 relief sought shall be narrowly tailored to serve the specific interest to be protected.
   20 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
   21 each item or type of information, document, or thing sought to be filed or introduced
   22 under seal in connection with a dispositive motion or trial, the party seeking
   23 protection must articulate compelling reasons, supported by specific facts and legal
   24 justification, for the requested sealing order. Again, competent evidence supporting
   25 the application to file documents under seal must be provided by declaration.
   26            Any document that is not confidential, privileged, or otherwise protectable in
   27 its entirety will not be filed under seal if the confidential portions can be redacted.
   28 If documents can be redacted, then a redacted version for public viewing, omitting
        16645664.1:10468-0107
                                                     -3-
                                        STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 4 of 16 Page ID #:195




    1 only the confidential, privileged, or otherwise protectable portions of the document,
    2 shall be filed. Any application that seeks to file documents under seal in their
    3 entirety should include an explanation of why redaction is not feasible.
    4            2.        DEFINITIONS
    5            2.1       Action: Bangoura vs. G2 Secure Staff, Inc., et. al., Case No. 2:19-cv-
    6 08838-MWF (GJSx).
    7            2.2       Challenging Party: a Party or Non-Party that challenges the
    8 designation of information or items under this Order.
    9            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
   10 how it is generated, stored or maintained) or tangible things that qualify for
   11 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   12 the Good Cause Statement.
   13            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
   14 their support staff).
   15            2.5       Designating Party: a Party or Non-Party that designates information or
   16 items that it produces in disclosures or in responses to discovery as
   17 “CONFIDENTIAL.”
   18            2.6       Disclosure or Discovery Material: all items or information, regardless
   19 of the medium or manner in which it is generated, stored, or maintained (including,
   20 among other things, testimony, transcripts, and tangible things), that are produced or
   21 generated in disclosures or responses to discovery in this matter.
   22            2.7       Expert: a person with specialized knowledge or experience in a matter
   23 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   24 an expert witness or as a consultant in this Action.
   25            2.8       House Counsel: attorneys who are employees of a party to this Action.
   26 House Counsel does not include Outside Counsel of Record or any other outside
   27 counsel.
   28            2.9       Non-Party: any natural person, partnership, corporation, association or
        16645664.1:10468-0107
                                                       -4-
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 5 of 16 Page ID #:196




    1 other legal entity not named as a Party to this action.
    2            2.10 Outside Counsel of Record: attorneys who are not employees of a
    3 party to this Action but are retained to represent or advise a party to this Action and
    4 have appeared in this Action on behalf of that party or are affiliated with a law firm
    5 that has appeared on behalf of that party, and includes support staff.
    6            2.11 Party: any party to this Action, including all of its officers, directors,
    7 employees, consultants, retained experts, and Outside Counsel of Record (and their
    8 support staffs).
    9            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   10 Discovery Material in this Action.
   11            2.13 Professional Vendors: persons or entities that provide litigation
   12 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   13 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   14 and their employees and subcontractors.
   15            2.14 Protected Material: any Disclosure or Discovery Material that is
   16 designated as “CONFIDENTIAL.”
   17            2.15 Receiving Party: a Party that receives Disclosure or Discovery
   18 Material from a Producing Party.
   19            3.        SCOPE
   20            The protections conferred by this Stipulation and Order cover not only
   21 Protected Material (as defined above), but also (1) any information copied or
   22 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   23 compilations of Protected Material; and (3) any testimony, conversations, or
   24 presentations by Parties or their Counsel that might reveal Protected Material.
   25            Any use of Protected Material at trial shall be governed by the orders of the
   26 trial judge. This Order does not govern the use of Protected Material at trial.
   27            4.        DURATION
   28                      FINAL DISPOSITION of the action is defined as the conclusion of any
        16645664.1:10468-0107
                                                     -5-
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 6 of 16 Page ID #:197




    1 appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
    2 has run. Except as set forth below, the terms of this protective order apply through
    3 FINAL DISPOSITION of the action. The parties may stipulate that the they will be
    4 contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
    5 but will have to file a separate action for enforcement of the agreement once all
    6 proceedings in this case are complete.
    7            Once a case proceeds to trial, information that was designated as
    8 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
    9 as an exhibit at trial becomes public and will be presumptively available to all
   10 members of the public, including the press, unless compelling reasons supported by
   11 specific factual findings to proceed otherwise are made to the trial judge in advance
   12 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
   13 showing for sealing documents produced in discovery from “compelling reasons”
   14 standard when merits-related documents are part of court record). Accordingly, for
   15 such materials, the terms of this protective order do not extend beyond the
   16 commencement of the trial.
   17            5.        DESIGNATING PROTECTED MATERIAL
   18            5.1       Exercise of Restraint and Care in Designating Material for Protection.
   19 Each Party or Non-Party that designates information or items for protection under
   20 this Order must take care to limit any such designation to specific material that
   21 qualifies under the appropriate standards. The Designating Party must designate for
   22 protection only those parts of material, documents, items or oral or written
   23 communications that qualify so that other portions of the material, documents, items
   24 or communications for which protection is not warranted are not swept unjustifiably
   25 within the ambit of this Order.
   26            Mass, indiscriminate or routinized designations are prohibited. Designations
   27 that are shown to be clearly unjustified or that have been made for an improper
   28 purpose (e.g., to unnecessarily encumber the case development process or to impose
        16645664.1:10468-0107
                                                       -6-
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 7 of 16 Page ID #:198




    1 unnecessary expenses and burdens on other parties) may expose the Designating
    2 Party to sanctions.
    3            If it comes to a Designating Party’s attention that information or items that it
    4 designated for protection do not qualify for protection, that Designating Party must
    5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
    6            5.2       Manner and Timing of Designations. Except as otherwise provided in
    7 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    9 under this Order must be clearly so designated before the material is disclosed or
   10 produced.
   11            Designation in conformity with this Order requires:
   12            (a) for information in documentary form (e.g., paper or electronic documents,
   13 but excluding transcripts of depositions or other pretrial or trial proceedings), that
   14 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
   15 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
   16 portion of the material on a page qualifies for protection, the Producing Party also
   17 must clearly identify the protected portion(s) (e.g., by making appropriate markings
   18 in the margins).
   19            A Party or Non-Party that makes original documents available for inspection
   20 need not designate them for protection until after the inspecting Party has indicated
   21 which documents it would like copied and produced. During the inspection and
   22 before the designation, all of the material made available for inspection shall be
   23 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   24 documents it wants copied and produced, the Producing Party must determine which
   25 documents, or portions thereof, qualify for protection under this Order. Then,
   26 before producing the specified documents, the Producing Party must affix the
   27 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   28 portion of the material on a page qualifies for protection, the Producing Party also
        16645664.1:10468-0107
                                                     -7-
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 8 of 16 Page ID #:199




    1 must clearly identify the protected portion(s) (e.g., by making appropriate markings
    2 in the margins).
    3            (b) for testimony given in depositions that the Designating Party identifies
    4 the Disclosure or Discovery Material on the record, before the close of the
    5 deposition all protected testimony.
    6            (c) for information produced in some form other than documentary and for
    7 any other tangible items, that the Producing Party affix in a prominent place on the
    8 exterior of the container or containers in which the information is stored the legend
    9 “CONFIDENTIAL.” If only a portion or portions of the information warrants
   10 protection, the Producing Party, to the extent practicable, shall identify the protected
   11 portion(s).
   12            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
   13 failure to designate qualified information or items does not, standing alone, waive
   14 the Designating Party’s right to secure protection under this Order for such material.
   15 Upon timely correction of a designation, the Receiving Party must make reasonable
   16 efforts to assure that the material is treated in accordance with the provisions of this
   17 Order.
   18            6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   19            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
   20 designation of confidentiality at any time that is consistent with the Court’s
   21 Scheduling Order.
   22            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
   23 resolution process under Local Rule 37.1 et seq.
   24            6.3       The burden of persuasion in any such challenge proceeding shall be on
   25 the Designating Party. Frivolous challenges, and those made for an improper
   26 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   27 parties) may expose the Challenging Party to sanctions. Unless the Designating
   28 Party has waived or withdrawn the confidentiality designation, all parties shall
        16645664.1:10468-0107
                                                       -8-
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 9 of 16 Page ID #:200




    1 continue to afford the material in question the level of protection to which it is
    2 entitled under the Producing Party’s designation until the Court rules on the
    3 challenge.
    4            7.        ACCESS TO AND USE OF PROTECTED MATERIAL
    5            7.1       Basic Principles. A Receiving Party may use Protected Material that is
    6 disclosed or produced by another Party or by a Non-Party in connection with this
    7 Action only for prosecuting, defending or attempting to settle this Action. Such
    8 Protected Material may be disclosed only to the categories of persons and under the
    9 conditions described in this Order. When the Action has been terminated, a
   10 Receiving Party must comply with the provisions of section 13 below (FINAL
   11 DISPOSITION).
   12            Protected Material must be stored and maintained by a Receiving Party at a
   13 location and in a secure manner that ensures that access is limited to the persons
   14 authorized under this Order.
   15            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
   16 otherwise ordered by the court or permitted in writing by the Designating Party, a
   17 Receiving Party may disclose any information or item designated
   18 “CONFIDENTIAL” only to:
   19            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   20 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   21 to disclose the information for this Action;
   22            (b) the officers, directors, and employees (including House Counsel) of the
   23 Receiving Party to whom disclosure is reasonably necessary for this Action;
   24            (c) Experts (as defined in this Order) of the Receiving Party to whom
   25 disclosure is reasonably necessary for this Action and who have signed the
   26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   27            (d) the court and its personnel;
   28            (e) court reporters and their staff;
        16645664.1:10468-0107
                                                        -9-
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 10 of 16 Page ID #:201




    1            (f) professional jury or trial consultants, mock jurors, and Professional
    2 Vendors to whom disclosure is reasonably necessary for this Action and who have
    3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4            (g) the author or recipient of a document containing the information or a
    5 custodian or other person who otherwise possessed or knew the information;
    6            (h) during their depositions, witnesses, and attorneys for witnesses, in the
    7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    8 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
    9 not be permitted to keep any confidential information unless they sign the
   10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   11 agreed by the Designating Party or ordered by the court. Pages of transcribed
   12 deposition testimony or exhibits to depositions that reveal Protected Material may
   13 be separately bound by the court reporter and may not be disclosed to anyone except
   14 as permitted under this Stipulated Protective Order; and
   15            (i) any mediator or settlement officer, and their supporting personnel,
   16 mutually agreed upon by any of the parties engaged in settlement discussions.
   17            8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED
   18                      PRODUCED IN OTHER LITIGATION
   19            If a Party is served with a subpoena or a court order issued in other litigation
   20 that compels disclosure of any information or items designated in this Action as
   21 “CONFIDENTIAL,” that Party must:
   22            (a) promptly notify in writing the Designating Party. Such notification shall
   23 include a copy of the subpoena or court order;
   24            (b) promptly notify in writing the party who caused the subpoena or order to
   25 issue in the other litigation that some or all of the material covered by the subpoena
   26 or order is subject to this Protective Order. Such notification shall include a copy of
   27 this Stipulated Protective Order; and
   28            (c) cooperate with respect to all reasonable procedures sought to be pursued
        16645664.1:10468-0107
                                                    -10-
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 11 of 16 Page ID #:202




    1 by the Designating Party whose Protected Material may be affected.
    2            If the Designating Party timely seeks a protective order, the Party served with
    3 the subpoena or court order shall not produce any information designated in this
    4 action as “CONFIDENTIAL” before a determination by the court from which the
    5 subpoena or order issued, unless the Party has obtained the Designating Party’s
    6 permission. The Designating Party shall bear the burden and expense of seeking
    7 protection in that court of its confidential material and nothing in these provisions
    8 should be construed as authorizing or encouraging a Receiving Party in this Action
    9 to disobey a lawful directive from another court.
   10            9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   11                      PRODUCED IN THIS LITIGATION
   12            (a) The terms of this Order are applicable to information produced by a Non-
   13 Party in this Action and designated as “CONFIDENTIAL.” Such information
   14 produced by Non-Parties in connection with this litigation is protected by the
   15 remedies and relief provided by this Order. Nothing in these provisions should be
   16 construed as prohibiting a Non-Party from seeking additional protections.
   17            (b) In the event that a Party is required, by a valid discovery request, to
   18 produce a Non-Party’s confidential information in its possession, and the Party is
   19 subject to an agreement with the Non-Party not to produce the Non-Party’s
   20 confidential information, then the Party shall:
   21            (1) promptly notify in writing the Requesting Party and the Non-Party that
   22 some or all of the information requested is subject to a confidentiality agreement
   23 with a Non-Party;
   24            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   25 Order in this Action, the relevant discovery request(s), and a reasonably specific
   26 description of the information requested; and
   27            (3) make the information requested available for inspection by the Non-
   28 Party, if requested.
        16645664.1:10468-0107
                                                    -11-
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 12 of 16 Page ID #:203




    1            (c) If the Non-Party fails to seek a protective order from this court within 14
    2 days of receiving the notice and accompanying information, the Receiving Party
    3 may produce the Non-Party’s confidential information responsive to the discovery
    4 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    5 not produce any information in its possession or control that is subject to the
    6 confidentiality agreement with the Non-Party before a determination by the court.
    7 Absent a court order to the contrary, the Non-Party shall bear the burden and
    8 expense of seeking protection in this court of its Protected Material.
    9            10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   10            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   11 Protected Material to any person or in any circumstance not authorized under this
   12 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   13 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   14 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   15 persons to whom unauthorized disclosures were made of all the terms of this Order,
   16 and (d) request such person or persons to execute the “Acknowledgment and
   17 Agreement to Be Bound” that is attached hereto as Exhibit A.
   18            11.       INADVERTENT PRODUCTION OF PRIVILEGED OR
   19                      OTHERWISE PROTECTED MATERIAL
   20            When a Producing Party gives notice to Receiving Parties that certain
   21 inadvertently produced material is subject to a claim of privilege or other protection,
   22 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   23 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   24 procedure may be established in an e-discovery order that provides for production
   25 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   26 (e), insofar as the parties reach an agreement on the effect of disclosure of a
   27 communication or information covered by the attorney-client privilege or work
   28 product protection, the parties may incorporate their agreement in the stipulated
        16645664.1:10468-0107
                                                   -12-
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 13 of 16 Page ID #:204




    1 protective order submitted to the court.
    2            12.       MISCELLANEOUS
    3            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    4 person to seek its modification by the Court in the future.
    5            12.2 Right to Assert Other Objections. By stipulating to the entry of this
    6 Protective Order, no Party waives any right it otherwise would have to object to
    7 disclosing or producing any information or item on any ground not addressed in this
    8 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    9 ground to use in evidence of any of the material covered by this Protective Order.
   10            12.3 Filing Protected Material. A Party that seeks to file under seal any
   11 Protected Material must comply with Local Civil Rule 79-5. Protected Material
   12 may only be filed under seal pursuant to a court order authorizing the sealing of the
   13 specific Protected Material at issue. If a Party’s request to file Protected Material
   14 under seal is denied by the court, then the Receiving Party may file the information
   15 in the public record unless otherwise instructed by the court.
   16            13.       FINAL DISPOSITION
   17            After the final disposition of this Action, as defined in paragraph 4, within 60
   18 days of a written request by the Designating Party, each Receiving Party must return
   19 all Protected Material to the Producing Party or destroy such material. As used in
   20 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   21 summaries, and any other format reproducing or capturing any of the Protected
   22 Material. Whether the Protected Material is returned or destroyed, the Receiving
   23 Party must submit a written certification to the Producing Party (and, if not the same
   24 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   25 (by category, where appropriate) all the Protected Material that was returned or
   26 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   27 abstracts, compilations, summaries or any other format reproducing or capturing any
   28 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
        16645664.1:10468-0107
                                                    -13-
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 14 of 16 Page ID #:205




    1 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    2 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    3 reports, attorney work product, and consultant and expert work product, even if such
    4 materials contain Protected Material. Any such archival copies that contain or
    5 constitute Protected Material remain subject to this Protective Order as set forth in
    6 Section 4 (DURATION).
    7                           [CONTINUED ON NEXT PAGE]
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        16645664.1:10468-0107
                                                -14-
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 15 of 16 Page ID #:206




    1            14.       VIOLATION
    2            Any violation of this Order may be punished by appropriate measures
    3 including, without limitation, contempt proceedings and/or monetary sanctions.
    4            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    5
    6            DATED: January 12, 2021
    7
    8            __________/S/________________________
                 Attorneys for Plaintiff
    9
   10
   11
                 DATED: January 19, 2021           _
   12
   13
                 __________/S/_____________________
   14            Attorneys for Defendant
   15
                 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   16
   17
                 DATED: February 5, 2021
   18
   19
   20
                 _____________________________________
   21
                 GAIL J. STANDISH
   22
                 UNITED STATES MAGISTRATE JUDGE
   23
   24
   25
   26
   27
   28
        16645664.1:10468-0107
                                                  -15-
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08838-MWF-GJS Document 25 Filed 02/05/21 Page 16 of 16 Page ID #:207




    1                                              EXHIBIT A
    2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4            I, _____________________________ [print or type full name], of
    5 _________________ [print or type full address], declare under penalty of perjury
    6 that I have read in its entirety and understand the Stipulated Protective Order that
    7 was issued by the United States District Court for the Central District of California
    8 on [date] in the case of ___________ [insert formal name of the case and the
    9 number and initials assigned to it by the court]. I agree to comply with and to be
   10 bound by all the terms of this Stipulated Protective Order and I understand and
   11 acknowledge that failure to so comply could expose me to sanctions and punishment
   12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
   13 any information or item that is subject to this Stipulated Protective Order to any
   14 person or entity except in strict compliance with the provisions of this Order.
   15            I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for enforcing the terms of this Stipulated
   17 Protective Order, even if such enforcement proceedings occur after termination of
   18 this action. I hereby appoint __________________________ [print or type full
   19 name] of _______________________________________ [print or type full address
   20 and telephone number] as my California agent for service of process in connection
   21 with this action or any proceedings related to enforcement of this Stipulated
   22 Protective Order.
   23            Date: ______________________________________
   24            City and State where sworn and signed: _____________________________
   25
   26            Printed name: _______________________________
   27
   28            Signature: __________________________________
        16645664.1:10468-0107
                                                    -16-
                                       STIPULATED PROTECTIVE ORDER
